DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (2018/0239725) in view of Sartakov et al. (NPL – NV-Hypervisor) and Chatterjee et al. (2012/0017040).
Regarding claim 1:
Kumar teaches:
determining one or more portions of a persistent memory of the first computer system that have been modified during a runtime [ par 23, 26, 147 – modified/dirty cache portions are tracked. This is basic functionality for a cache]; and 
flushing the one or more portions to a memory or storage device that is remote from the first computer system and is accessible by a second computer system [ par 23, 26, 147]; 
detecting, by the OS or hypervisor, an alternating current (AC) power loss or cycle event at the first computer system [par 23-25, 146-147]; and 
in response to the detecting: 
determining one or more further portions of the persistent memory that have been modified since a last occurrence of the flushing  par 23-25, 27-32, 146-147]; and 
saving, by the OS or hypervisor, the one or more further portions to the memory or storage device [par 23-25, 27-32, 146-147].  
Kumar does not explicitly teach that determining, detection of power loss and save operations are performed by an operating system (OS) or hypervisor. Kumar teaches the operations occurring without an explicit teaching of the mechanism outside of a generic reference to an application issuing persistent stores [par 147].
Sartakov teaches detecting power loss and performing save/persist operations by an OS or hypervisor [pages 656-657 D. Handling of a Power Fault].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the OS/hypervisor teachings of Sartakov with the persistence teachings of Kumar.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Kumar discloses the operations without any explicit teachings of the mechanism performing operations, creating an implicit need for a mechanism. Sartakov meets that implicit need while providing additional benefits such as support for legacy virtual machines and fast recovery without any data loss [Introduction].
The Kumar-Sartakov combination does not explicitly teach the runtime determining and flushing operations occurring on a periodic basis.
Chatterjee teaches determining portions of volatile memory that have been modified and flushing them to a storage device on a periodic basis [par 6, 7 – cache is flushed based on a trigger, which includes a periodic flush timer].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the periodic flush of dirty data of Chatterjee with the flushing of Kumar-Sartakov.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Kumar-Sartakov disclose cache flushing without a specific mechanism for triggering a cache flush. Chatterjee teaches that period flush timer is a common mechanism for flushing dirty data to storage so the data will not be lost [par 6, 7].

Regarding claim 2:
The combination teaches:
The method of claim 1 wherein the persistent memory is allocated from a volatile memory of the first computer system [Kumar par 26, 142; Sartakov pages 656-657 sections B-E], and wherein the determining and the saving of the one or more further portions are executed by the OS or hypervisor while the first computer system runs on battery power [Kumar par 23; Sartakov pages 656-657].  

Regarding claim 3:
The combination teaches:
The method of claim 1 wherein the determining and the flushing of the one or more portions comprises: 
initiating a save timer [Chatterjee par 6, 7]; 
monitoring for occurrence of an event that indicates a portion of the persistent memory has been modified  [Chatterjee par 6, 7; Kumar par 23, 26, 147; Sartakov page 656-657 section D]; 
upon detecting the event, storing information identifying the portion in a data structure  [Chatterjee par 6, 7; Kumar par 23, 26, 147; Sartakov page 656-657 section D]; 
checking whether the save timer has expired  [Chatterjee par 6, 7]; 
upon determining that the save timer has not expired, returning to the monitoring  [Chatterjee par 6, 7; Kumar par 23, 26, 147; Sartakov page 656-657 section D]; and 
upon determining that the save timer has expired, flushing the portion to the memory or storage device and clearing the data structure  [Chatterjee par 6, 7; Kumar par 23, 26, 147; Sartakov page 656-657 section D].  

Regarding claim 6:
The combination teaches:
The method of claim 1 further comprising: generating, by the OS or hypervisor, a signal indicating that the one or more further portions have been saved in the memory or storage device [Kumar par 30, 147].
  
Regarding claim 7:
The combination teaches:
The method of claim 7 wherein the second computer system detects the signal and restores the one or more further portions from the memory or storage device to a persistent memory of the second computer system [Kumar par 30-32].

Regarding claims 8-10, 13-17, 20 and 21:
See the teachings of the combination above.
The combination further teaches a non-transitory computer readable storage medium having program code embodying a method [Kumar par 188-189].


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar-Sartakov-Chatterjee (KSC) as applied to claims 1 above, and further in view of Kelly et al. (2018/0107596).
Regarding claims 4, 11, and 18:
See the teachings of KSC above.
KSC does not explicitly teach ensuring that an amount of modified data in the persistent memory that has not been flushed to the memory or storage device does not exceed a threshold during the runtime of the first computer system.  KSC does, however, teach monitoring modified data and flushing the cache in response to a trigger.
Kelly teaches ensuring that an amount of modified data in the persistent memory that has not been flushed to the memory or storage device does not exceed a threshold during the runtime of the first computer system [Kelly fig 5; par 7]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the threshold of Kelly with the cache flushing of KSC.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Kelly teaches that flushing modified data to persistent storage when it reaches a threshold amount avoids the problem of accumulating more dirty data in volatile memory than a system can flush in the time provided by an auxiliary power source, thus avoiding data loss [par 5-7].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9 and 13-15 of U.S. Patent No. 11422860 in view of Chatterjee. 
Claims 1-3, 7-9, and 13-15 of the ‘860 patent contain all teachings of instant claims 1- 

Claims 1, 4-6, 8, 11-13, 15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-20, and 22-24 of U.S. Patent No. 10474550 in view of Sartakov. 
Regarding claims 1, 4-6, 8, 11-13, 15, and 18-20, claims 1-6, 8-13, 15-20, and 22-24 of the ‘550 patent contain all teachings of the instant claims except for the operations being performed by an OS or hypervisor.
Sartakov teaches performing the operations by an OS or hypervisor [pages 656-657 D. Handling of a Power Fault, among other teachings].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the OS/hypervisor teachings of Sartakov with teachings of the ‘550 claims because the ‘550 claims discloses the operations without any explicit teachings of the mechanism performing operations, creating an implicit need for a mechanism. Sartakov meets that implicit need while providing additional benefits such as support for legacy virtual machines and fast recovery without any data loss [Introduction].

Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-20, and 22-24 of U.S. Patent No. 10474550 in view of Sartakov and further in view of Kumar. 
Regarding claims 2, 9, and 16, the ‘550 claims and Sartakov (see above) teach all limitations of the claims except for performing the determining and savings of the further portions while the system runs on battery power.
Kumar teaches determining and flushing portions of modified data that have not yet been flushed on battery power [par 23].
It would have been obvious to one of ordinary skill in the art prior to the effective combine the battery power of Kumar with the teachings of ‘550-Sartakov because Kumar meets the need for an alternate power source sufficient to perform the additional flush operations after AC power has been lost.

Claims 1, 6, 8, 13, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 10, 14, 15, 19, 21, and 22 of U.S. Patent No. 11163656. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘656 patent claims contain all teachings of the instant claims and thus anticipate the instant claims.
Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 10, 14, 15, 19, 21, and 22 of U.S. Patent No. 11163656 in view of Kumar.
Regarding claims 2, 9, and 16, the ‘656 claims teach all limitations of the claims except for the persistent memory being allocated from a volatile memory of the first computer system and wherein the determining and the saving of the one or more further portions are executed by the OS or hypervisor while the first computer system runs on battery power.  
Kumar teaches persistent memory being allocated from a volatile memory of the first computer system [Kumar par 26, 142], and wherein the determining and the saving of the one or more further portions are executed by the OS or hypervisor while the first computer system runs on battery power [Kumar par 23].  
It would have been obvious to one of ordinary skill in the art prior to the effective combine the battery power of Kumar with the teachings of the ‘656 claims because Kumar meets the need for an alternate power source sufficient to perform the additional flush operations after AC power has been lost and because Kumar makes explicit that the persistent memory is allocated from volatile memory, something inherent to the ‘656 claims, because if the persistent memory were not allocated from volatile memory there would be no need to perform a flush as the data are not lost from a nonvolatile memory.

Claims 4, 5, 11, 12, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 10, 14, 16, 17, 19, 21, 23 and 24 of U.S. Patent No. 11163656 in view of Kumar.
Regarding claims 4, 5, 11, 12, 18, and 19, the ‘656 claims teach all limitations of the claims except in response to the detecting: 
determining one or more further portions of the persistent memory that have been modified since a last occurrence of the flushing; and 
saving, by the OS or hypervisor, the one or more further portions to the memory or storage device.
Kumar teaches:
in response to the detecting: 
determining one or more further portions of the persistent memory that have been modified since a last occurrence of the flushing  [par 23-25, 27-32, 146-147]; and 
saving, by the OS or hypervisor, the one or more further portions to the memory or storage device [par 23-25, 27-32, 146-147].  
It would have been obvious to one of ordinary skill in the art prior to the effective combine the determining and flushing of Kumar with the teachings of the ‘656 claims because Kumar discloses that flushing modified data that has not yet been flushed in response to detecting loss of AC power avoids data loss [par 23-25, 27-32, 146-147].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113